FILE COPY




                                   COURT OF APPEALS
                                     SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                         CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER                 DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211                 CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                    LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                          GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                      CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                            April 29, 2015

    Probate Clerk, Tarrant County                        Hon. David L. Evans
    Tarrant County Courthouse                            Regional Presiding Judge
    100 W. Weatherford St., Rm. 260A                     Tim Curry Criminal Justice Center
    Fort Worth, TX 76196-0241                            401 W. Belknap
    * DELIVERED VIA E-MAIL *                             Fort Worth, TX 76196
                                                         * DELIVERED VIA E-MAIL *
    Christy L. Lee
    Law Offices of Christy Lee, PC                       Daniel Unger
    777 Main Street, Ste. 600                            $QGHUVRQ&RXQW\5RDG
    Fort Worth, TX 76102                                 3DOHVWLQH7;
    * DELIVERED VIA E-MAIL *
                                                         Hon. Patrick Ferchill
    Tim G. Sralla                                        Judge, Probate Court No. 2
    Taylor, Olson, Adkins, et al.                        Tarrant County Courthouse
    6000 Western Place, Ste. 200                         100 W. Weatherford Street
    Fort Worth, TX 76107                                 Fort Worth, TX 76102
    * DELIVERED VIA E-MAIL *                             * DELIVERED VIA E-MAIL *

    W. Michael Wiist                                     Earl A. Hargrave
    Bakutis, McCully & Sawyer, P.C.                      Hargrave Law, P.C.
    500 W. Seventh St., Ste. 725                         750 Pipeline Ct., Ste. 107
    Fort Worth, TX 76102                                 Hurst, TX 76053
    * DELIVERED VIA E-MAIL *                             * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number:        02-15-00070-CV
                 Trial Court Case Number:        2005-0000126-2-D

    Style:       In re Howard Kirk Gibbs

             Today the Second Court of Appeals issued an opinion in the above-referenced
    cause.

         Copies of the opinion are attached and can also be viewed on our Court’s
    webpage at: http://www.txcourts.gov/2ndcoa.

                                                            Respectfully yours,
                                       FILE COPY

02-15-00070-CV
April 29, 2015
Page 2


                 DEBRA SPISAK, CLERK